UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X   For Online Publication Only
ARCH SPECIALTY INSURANCE COMPANY,
                                                                          ORDER
                                                     Plaintiff,           2:18-CV-04175-JMA-AKT
                                                                                       FILED
                        -against-                                                      CLERK
                                                                             10/22/2019 2:58 pm
L&L INTERIOR CONTRACTING SERVICES CORP.,
                                                                                U.S. DISTRICT COURT
                                                      Defendant.           EASTERN DISTRICT OF NEW YORK
                                                                                LONG ISLAND OFFICE
----------------------------------------------------------------------X
AZRACK, United States District Judge:

        Before the Court is the motion of plaintiff Arch Specialty Insurance Company for default

judgment against defendant L&L Interior Contracting Services Corp. (ECF No. 13.) For the

reasons stated herein, plaintiff’s motion is GRANTED.

                                              I. DISCUSSION

A. Defendant Defaulted

        Plaintiff filed a complaint for breach of contract, unjust enrichment, and account stated on

July 23, 2018. (ECF No. 1.) Defendant was properly served in the action, but has not answered,

appeared in this action, responded to the instant motion for default judgment, or otherwise

defended this action. Accordingly, the Clerk of the Court issued an entry of default against

defendant on January 9, 2019. (ECF No. 9.)

B. Liability

        When a defendant defaults, the Court is required to accept all facts alleged in the complaint

as true and draw all reasonable inferences in the plaintiff’s favor. Finkel v. Romanowicz, 577 F.3d

79, 84 (2d Cir. 2009). However, the Court also must determine whether the allegations in the

complaint establish the defendant’s liability as a matter of law. Id.
       Here, plaintiff’s allegations sufficiently establish defendant’s liability for breach of

contract. Plaintiff has not moved for a default judgment on its second count for unjust enrichment.

(ECF No. 13 at 2.) Plaintiff cannot establish defendant’s liability for the account stated claim.

Because both counts arise from the same allegations that defendant failed to pay monies owed,

plaintiff’s claim for account stated is precluded by the default judgment on its breach of contract

claim. See Arch Specialty Ins. Co. v. Kajavi Corp., No. 18-cv-4043, 2019 WL 3719461, at *3

(E.D.N.Y. July 11, 2019), -
                          report  and -
                            - - - --- recommendation
                                        ---------- - adopted,
                                                      - - - - 2019 WL 3717441 (E.D.N.Y. Aug.

7, 2019); Hagman v. Swenson, 47 N.Y.S.3d 324, 328 (N.Y. App. Div. 2017).

C. Damages

       “‘[W]hile a party’s default is deemed to constitute a concession of all well pleaded

allegations of liability, it is not considered an admission of damages.’” Bricklayers & Allied

Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d

182, 189 (2d Cir. 2015) (quoting Cement & Concrete Workers Dist. Council Welfare Fund v.

Metro Found. Contractors, Inc., 699 F.3d 230, 234 (2d Cir. 2012)). The Court must conduct an

inquiry to “ascertain the amount of damages with reasonable certainty.” Credit Lyonnais Sec.,

Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999) (citing Transatlantic Marine Claims Agency,

Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997)). The Court finds that plaintiff’s

submissions of the unpaid invoice, (ECF No. 12-3), and the declaration of plaintiff’s Vice

President, (ECF No. 12), establish damages of $291,822.10 to a reasonable certainty.

       Plaintiff has also moved for attorneys’ fees and litigation costs. (ECF No. 13 at 1, 10.)

Plaintiff is entitled to recover its litigation costs pursuant to Fed. R. Civ. P. 54(d)(1) and has

submitted an invoice of its fees. (ECF No. 11-4.) The Court awards plaintiff $529.99 for its costs.

However, plaintiff has not provided an amount nor submitted any documentary evidence to support

its request for attorneys’ fees. Under New York law, attorneys’ fees are generally “the ordinary


                                                2
incidents of litigation and may not be awarded to the prevailing party unless authorized by

agreement between the parties, statute, or court rule.” Oscar Gruss & Son, Inc. v. Hollander, 337

F.3d 186, 199 (2d Cir. 2003). Plaintiff has not identified any agreement, statute, or court rule

authorizing an award of attorneys’ fees. Without any evidence or legal basis to support this award,

plaintiff’s request to recover attorneys’ fees is denied.

       In addition, plaintiff has requested prejudgment interest at the New York statutory rate of

nine percent (9%) per annum. Under New York law, prejudgment interest of nine percent (9%)

per annum is recoverable “upon a sum awarded because of a breach of performance of a contract.”

N.Y. C.P.L.R. § 5001(a); see also N.Y. C.P.L.R. § 5004. Such “[i]nterest shall be computed from

the earliest ascertainable date the cause of action existed.” N.Y. C.P.L.R. § 5001(b). Here, interest

should be computed from the date on which defendant breached the contract by failing to pay the

amount owed. See Guilbert v. Gardner, 480 F.3d 140, 149 (2d Cir. 2007) (“A cause of action for

breach of contract ordinarily accrues . . . upon breach.”). Accordingly, the Court will calculate

interest from September 12, 2017, the date on which the invoice became due. The Court awards

plaintiff $55,509.30 in prejudgment interest, calculated at a daily rate of $72.09 from September

12, 2017, through the date of this Order.

                                        II. CONCLUSION

       The Clerk of the Court is respectfully directed to enter judgment against defendant as

follows: defendant L&L Interior Contracting Services Corp. is liable to plaintiff Arch Specialty

Insurance Company for $292,352.09 in damages, together with $55,509.30 in prejudgment

interest, for a total award of $347,861.39.

       The Clerk of the Court is directed to close this case.




                                                  3
SO ORDERED.

Dated: October 22, 2019
Central Islip, New York

                                      /s/ (JMA)
                              JOAN M. AZRACK
                              UNITED STATES DISTRICT JUDGE




                          4
